


Exhibit 10.13


LOUISIANA-PACIFIC CORPORATION
2004 EXECUTIVE DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 31, 2009
This 2004 Executive Deferred Compensation Plan (the "Plan") was adopted by
Louisiana-Pacific Corporation, a Delaware corporation ("Corporation"), effective
as of August 16, 2004 (the "Effective Date"), was amended and restated as of
January 1, 2005, and is further amended and restated as set forth in this
document effective as of January 31, 2009, and amended June 14, 2011.
Capitalized terms not otherwise defined in the Plan have the meanings set forth
in Section 16.
1.
PURPOSE OF PLAN

The continued growth and success of Corporation are dependent upon its ability
to attract and retain the services of executives and key employees of the
highest competence and to provide incentives for their effective service and
superior performance. The purpose of the Plan is to advance the interests of
Corporation and its shareholders through a deferred compensation program that
will attract and retain executives and key employees.
2.
NATURE OF PLAN

This Plan is intended to be and will be administered by Corporation as an income
tax nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a "select group of management or highly compensated employees"
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended. This Plan is designed to
comply with the requirements of IRC Section 409A, and shall be interpreted and
administered consistently with the requirements of IRC Section 409A, including
regulations and other guidance issued thereunder.
3.
SPONSORING EMPLOYERS

The sponsoring employers ("Employers") of the Plan are Corporation and any
subsidiary or affiliate of Corporation that is an employer of a Participant for
income tax purposes.
4.
ELIGIBILITY AND PARTICIPATION

1.General. All employees of Corporation or any subsidiary or affiliate of
Corporation who are (a) within Levels 1 or 2 of the Louisiana-Pacific
Corporation Management Incentive Plan ("MIP 1 or MIP 2 level employees") on the
Effective Date and (b) participants in the Qualified Plans will automatically be
participants in the Plan ("Participants"). For all purposes of this Plan,
Corporation's Chief Executive Officer will be considered an MIP 1 level
employee. An employee who first becomes an MIP 1 or MIP 2 level employee after
the Effective Date will become a Participant as of the later of the date the
employee attains that MIP level or the date he or she becomes a participant in
the Qualified Plans.
2.Cessation of Participation. If a Participant ceases to be an MIP 1 or MIP 2
level employee or ceases to be a participant in the Qualified Plans:
1.Participant Deferral Contributions and Employer Match Contributions. His or
her participation in the Plan will then cease and no further Participant
Deferral Contributions as described in Section 5 or Employer Match Contributions
as described in Section 6.3 will be made or credited for such former Participant
with respect to services performed after the date of such cessation; and
2.Qualified Plan Credits. Such former Participant will be entitled to a
Qualified Plan Supplemental Credit and a Qualified Plan Makeup Credit, if any,
to the extent provided for in Sections 6.1 and 6.2.






--------------------------------------------------------------------------------




5.PARTICIPANT CONTRIBUTIONS
Participants may, but are not required to, make voluntary Participant Deferral
Contributions as described in Section 5.1.
1.Participant Deferral Contributions.
1.Base Compensation. Subject to the special rules and limitations set forth in
Sections 5.2, 5.3, and 5.4, a Participant may, by delivery to Corporation of a
written Participant Deferral Election (in such form and at such time as may be
prescribed by or at the direction of the Committee) not later than the day
preceding the first day of a Deferral Period, elect to defer a specified portion
of the Participant's Base Compensation earned for services performed in Pay
Periods beginning in such Deferral Period (even if all or a portion of the Base
Compensation will be paid in a subsequent Deferral Period).
EXAMPLE: A Participant Deferral Election to defer a specified portion of a
Participant's Base Compensation earned for services performed during Pay Periods
beginning in 2006 must be delivered to Corporation no later than December 31,
2005 (or such earlier date as specified by the Committee).
2.Annual Bonus. Subject to the special rules and limitations set forth in
Sections 5.2, 5.3, and 5.4, a Participant may, by delivery to Corporation of a
written Participant Deferral Election (in such form and at such time as may be
prescribed by or at the direction of the Committee) not later than June 30 of an
annual Deferral Period, elect to defer a specified portion of the Participant's
Annual Bonus earned for services performed during such Deferral Period (even if
all or a portion of the Annual Bonus will be paid in a subsequent Deferral
Period).
EXAMPLE: A Participant Deferral Election to defer a specified portion of a
Participant's Annual Bonus for 2006 that will be payable, if at all, in the
first quarter of 2007, must be delivered to Corporation no later than June 30,
2006 (or such earlier date as specified by the Committee).
However, in the event the Committee determines that the Annual Bonus does not
meet the requirements for "performance-based compensation" within the meaning of
IRC § 409A(a)(4)(B)(iii), a Participant's Deferral Election to defer a specified
portion of the Participant's Annual Bonus earned for services performed during a
Deferral Period must be made not later than the day preceding the first day of
the Deferral Period (or such earlier date as specified by the Committee).
3.Changes to Deferral Elections. A Participant's Participant Deferral Election
for a Deferral Period may not be amended or revoked after (a) for deferrals of
Base Compensation under Section 5.1.1 or deferrals of Annual Bonus under
Section 5.1.2 where the Committee has determined that the Annual Bonus does not
meet the requirements of performance-based compensation, the commencement of
that Deferral Period, or (b) for all other deferrals of Annual Bonus under
Section 5.1.2, July 1 of the annual Deferral Period, (except as expressly
provided in Section 10.3.5 with respect to changes to the Participant's Form of
Benefit Election included in the Participant Deferral Election).
4.Credit to Deferral Contribution Accounts. The portion of a Participant's Base
Compensation or Annual Bonus that the Participant elects to defer will be
credited to his or her Participant Deferral Contribution Account described in
Section 7.1.1 as a Participant Deferral Contribution on the same day or days as
each corresponding non-deferred portion of the Participant's Base Compensation
or Annual Bonus is actually payable to the Participant.
5.Form of Benefit Election. Each Participant Deferral Election for a Deferral
Period will also include a Form of Benefit Election, as described in
Section 10.3, with respect to Participant Deferral Contributions and Employer
Contributions, and Earnings attributable to those contributions,




--------------------------------------------------------------------------------




for the Deferral Period.
2.Deferral Contributions for 2004 Deferral Period. Notwithstanding Section 5.1,
a person who becomes a Participant on the Effective Date may, by written
Participant Deferral Election delivered to Corporation not later than
September 15, 2004, elect to defer a specified portion of the Participant's Base
Compensation earned for services performed by the Participant during Pay Periods
beginning in the period from October 1, 2004, through December 31, 2004, and/or
a specified portion of the Participant's Annual Bonus for 2004 (that will be
payable, if at all, in the first calendar quarter of 2005).
3.New Participants. A person who first becomes a Participant after the Effective
Date and during a Deferral Period, may make an Participant Deferral Election
with respect to Base Compensation earned by the Participant for services
performed by the Participant during Pay Periods beginning in the portion of the
initial Deferral Period after the date of the Participant Deferral Election
and/or a specified portion of the Participant's Annual Bonus for such initial
Deferral Period only if the new Participant makes the Participant Deferral
Election within 30 days after he or she first becomes a Participant. A
Participant's Participant Deferral Election made pursuant to this Section 5.3
with respect to deferred compensation for the remainder of the Deferral Period
shall be irrevocable when it is received by the Corporation, and a failure to
make a Participant Deferral Election shall become irrevocable on the 31st day
after he or she first becomes a Participant.
4.Limitation on Participant Deferral Elections. A Participant may elect to defer
up to 90% of the Participant's Base Compensation and/or up to 90% of the
Participant's Annual Bonus. The specified portion of Base Salary or Annual Bonus
to be deferred must be stated as a percentage.
5.Changes in Election Procedure. The Committee may, from time to time, adopt or
modify rules and restrictions governing Participant Deferral Elections and
minimum or maximum deferral amounts.
6.EMPLOYER CONTRIBUTIONS
Corporation will credit Participants with Employer Contributions as described in
this Section 6.
1.Qualified Plan Supplemental Credit. Each Participant who remains a Participant
on the last day of a Qualified Plan Year and whose Total Compensation for such
Qualified Plan Year exceeds the Applicable Compensation Limit for such Qualified
Plan Year will be credited with a Qualified Plan Supplemental Credit Employer
Contribution, determined and credited to the Participant's QPSC Account as soon
as practicable after the last day of such Qualified Plan Year, in an amount
equal to the additional amount which would have been contributed or credited for
such Qualified Plan Year to the Qualified Plans for the Participant if the
amount by which the Participant's Total Compensation exceeds the Applicable
Compensation Limit had been included as Qualified Plan Compensation for such
Qualified Plan Year.
2.Qualified Plan Makeup Credit. Each Participant who remains employed by an
Employer (whether or not such employee remains a Participant) on the last day of
a Qualified Plan Year will be credited with a Qualified Plan Makeup Credit
Employer Contribution, determined and credited to the Participant's QPMC Account
as soon as practicable after the last day of such Qualified Plan Year, in an
amount equal to the positive difference, if any, between (a) the amount which
would have been contributed or credited for such Qualified Plan Year to the
Qualified Plans for the Participant if no Annual Deferral Contribution had been
made for the Participant under this Plan for such Qualified Plan Year and (b)
the amounts actually contributed or credited to the Qualified Plans for the
Participant for such Qualified Plan Year.
3.Employer Matching Contribution. Each Participant Deferral Contribution by a
Participant will be matched by an Employer Matching Contribution in an amount
equal to 3.5% of such Participant Deferral Contribution. Such Employer Matching
Contributions will be credited to a Participant's Employer Match Account as of
the same day or days that each corresponding Participant Deferral Contribution
is credited to his or her Participant Deferral Contribution Account pursuant to
Section 5.1.
4.Limitation on Payment of Employer Contributions. Notwithstanding any other
provision of this Section 6, no Employer Contributions credited to any
Participant for any Deferral Period, including




--------------------------------------------------------------------------------




Earnings credited with respect to such Employer Contributions, will be payable
to the Participant if such Participant accrues a benefit under any supplemental
executive retirement plan or agreement maintained by any Employer (a "SERP
Arrangement") for such Deferral Period, except to the extent that under the
terms of such SERP Arrangement there is an offset for Employer Contributions and
Earnings credited to the Participant under this Plan.
5.After January 31, 2009. Notwithstanding any provision in this Plan to the
contrary, Employer Matching Contributions shall be suspended effective February
1, 2009. Until the Plan is amended to resume Employer Matching Contributions,
the Employers shall make no Employer Matching Contributions with respect to
Participant Deferral Contributions that relate to pay dates on and after
February 1, 2009.
7.DEFERRAL ACCOUNTS
1.Deferral Accounts and Subaccounts.
1.Participant Deferral Account. All Participant Deferral Contributions made by a
Participant and all Earnings attributable to such Participant Deferral
Contributions under the Plan will be credited to a separate bookkeeping account
maintained by Corporation in the name of the Participant (a "Participant
Deferral Contribution Account").
2.Employer Contribution Accounts. Employer Contributions will be credited as
follows:
(a)All Qualified Plan Supplemental Credit Employer Contributions, Qualified Plan
Makeup Credit Employer Contributions, and Employer Matching Contributions for a
Participant and all Earnings attributable to such Employer Contributions will be
credited (as of the dates specified in Section 6) to separate bookkeeping
accounts maintained by Corporation in the name of the Participant (a "QPSC
Account," a "QPMC Account," and an "Employer Match Account").
(b)The QPSC, QPMC, and Employer Match Accounts maintained for each Participant
will be referred to collectively as the Participant's Employer Contribution
Accounts.
3.Deferral Account. Except where the context specifically refers to either a
Participant's Participant Deferral Contribution Account or Employer Contribution
Accounts, references in this Plan to a Participant's "Deferral Account" mean
both the Participant Deferral Contribution Account and the Employer Contribution
Accounts.
4.Subaccounts. Each Participant's Deferral Account will have separate
subaccounts ("Subaccounts") as described in this Section.
(a)Annual Subaccount. Each Participant will have an Annual Subaccount for each
Deferral Period designated for the calendar year corresponding to the Deferral
Period (e.g., a 2004 Subaccount, a 2005 Subaccount, etc.) maintained to reflect
(i) the Participant Deferral Contributions and Employer Matching Contributions
made or credited to the Participant's Deferral Account for such Deferral Period
and the Qualified Plan Supplemental Credit and Qualified Plan Makeup Credit
Employer Contributions, if any, credited to the Participant's Deferral Account
that relate to the Qualified Plan Year that corresponds to the Deferral Period,
and (ii) Earnings attributable to such contributions.
(b)Investment Subaccounts. Each Annual Subaccount will be further divided into
Subaccounts to reflect the Investment Funds designated by the Participant as
provided in Section 7.2.3.
5.Nature of Accounts and Subaccounts. Deferral Accounts and Subaccounts are
record-keeping devices utilized for the sole purpose of determining the benefits
payable under the Plan and will not constitute a separate fund of assets.
2.Additional Amounts Credited as Growth Factor.
1.General. Each Deferral Account will accrue an additional amount as described
in Section 7.2.2 referred to as "Growth Factor" from the date Participant
Deferral Contributions and/or Employer Contributions are credited to a Deferral
Account until the date of final payment of the entire




--------------------------------------------------------------------------------




balance of a Deferral Account.
2.Growth Factor. For any Measurement Period, the Growth Factor will be the
amount of investment income or loss (including unrealized appreciation or
depreciation) that would have been realized had an amount equal to the total
balance in the Deferral Account as of the first date of the Measurement Period
been invested in the Investment Fund or Funds described in Section 7.2.3
specified for that Measurement Period by the Participant.
3.Investment Funds. For purposes of determining Growth Factor, a Participant may
specify one or a combination of Investment Funds designated from time to time
by, or at the direction of, the Committee. The Investment Funds will be selected
and may be changed from time to time by the Committee; provided however that the
Committee will limit the selected Investment Funds to the extent it determines
to be necessary to meet requirements of applicable law and Treasury Regulations
that investment options under the Plan be "comparable" to the investment options
which a Participant may elect under the Qualified Plans. Pursuant to forms and
procedures to be designated by or at the direction of the Committee (including
such limitations with respect to the timing and frequency of modifications as
the Committee may determine to be appropriate), a Participant may modify his or
her designation of Investment Funds from time to time. A Participant may:
(a)Specify what percentage of future Participant Deferral Contributions and
Employer Contributions are to be deemed to be invested in particular Investment
Funds; and/or
(b)Provide for reallocation of amounts from one Investment Fund to one or more
other Investment Funds.
4.Subaccounts. All amounts in a Deferral Account deemed invested in a particular
Investment Fund will be treated as held in a separate Investment Subaccount as
described in Section 7.1.4(b) corresponding to that Investment Fund.
5.No Beneficial Interest. Investment Funds are solely for the purpose of
computing the amount of Growth Factor to be credited to or charged against a
Deferral Account for any Measurement Period. The Employers may, but will have no
obligation to, actually maintain investments corresponding to the Investment
Funds. In the event the Employers (directly or indirectly through a trust as
described in Section 8.2) make actual investments corresponding to Investment
Funds, no Participant or Beneficiary will have any rights or beneficial interest
in such actual investments other than their rights as unsecured creditors of the
Employers with respect to benefits under the Plan.
3.Withholding. Any withholding of taxes or other amounts with respect to
Employer Contributions or the accrual of Growth Factor under the Plan that is
required by federal, state, or local law will be withheld from the Participant's
Base Compensation or otherwise paid by the Participant.
4.Determination of Deferral Accounts and Subaccounts. Each Participant's
Deferral Account and Subaccounts as of the last day of each Measurement Period
will consist of the balance of the Deferral Account and Subaccounts as of the
first day of the Measurement Period, adjusted as follows:
1.Participant Deferral Contributions. Participant Deferral Contributions will be
credited as provided in Section 5.1 on the same dates as the corresponding
non-deferred compensation is actually payable under the Employer's normal
payroll practices.
2.Employer Contributions. Employer Contributions will be credited as of the
dates specified in Section 6 for each type of Employer Contribution;
3.Growth Factor. Growth Factor will be credited (or charged) to reflect an
amount equivalent to the investment returns (or loss) that would have been
realized during the Measurement Period had the balance in each Subaccount as of
the first day of the Measurement Period been invested in the actual investments
corresponding to the Investment Fund for the Subaccount during such Measurement
Period;
4.Distributions. Distributions of Plan benefits to a Participant or Beneficiary
during the Measurement Period will be charged on a pro rata basis to reduce each
Subaccount as of the date of




--------------------------------------------------------------------------------




such distribution; and
5.Other Adjustments. The Committee may direct such other adjustments (increases
or decreases) as the Committee may determine are necessary and appropriate,
including but not limited to a reduction caused by the Employer's payment of the
Participant's share of any payroll taxes attributable to Earnings.
5.Valuation Dates for Distributions. For purposes of this Section 7, and for
purposes of determining the Measurement Period for any period in which a
distribution is made to a Participant or a Beneficiary, the date of such
distribution will be a special Valuation Date (and will thus constitute the end
of that Measurement Period).
8.SOURCE OF BENEFITS
1.Unfunded Plan. This Plan and the benefits payable pursuant to the Plan are
unfunded and will be payable only from the general assets of the Employers. The
Employers do not represent that a specific portion of their assets will be used
to provide the benefits under the Plan. Participants or Beneficiaries will not
have any ownership or beneficial interest in any assets of any Employer. Nothing
in this Plan will be deemed to create a trust of any kind or create any
fiduciary relationship. To the extent that any person acquires a right to
receive payments from any Employer under this Plan, such rights will be no
greater than the rights of any unsecured general creditor of such Employer.
2.Trust. Notwithstanding the foregoing, the Employers may (but are not required
to) deposit moneys under any trust established by Corporation (a "Trust") for
the sole purpose of paying benefits under the Plan from those funds and the
income on those funds, unless such Trust assets are required to satisfy the
obligations of the Employers to their general creditors. Such Trust must meet
the requirements of a so‑called "Rabbi Trust" under Revenue Procedure 92‑64,
1992‑2 CB 422.
9.VESTING AND FORFEITURE
1.Participant Deferral Accounts. Each Participant is always fully Vested in his
or her Participant Deferral Account.
2.Employer Contribution Accounts. A Participant will become fully Vested in his
or her Employer Contribution Accounts (the QPSC Account, the QPMC Account, and
the Employer Match Account) upon attaining Retirement Age or upon the
Participant's death, Disability, or termination of employment with an Employer
for any reason within 24 months following a Change in Control. A Participant who
terminates employment with an Employer prior to attaining Retirement Age for any
other reason will become Vested in such Employer Contributions Accounts as
follows:
1.QPSC Account and QPMC Account. A Participant's QPSC Account and QPMC Account
will become Vested at the same rate and manner as they would have otherwise
vested under the underlying Qualified Plans had the Employer Contributions to
such Accounts had been made to the Qualified Plans.
2.Employer Match Account. A Participant's Employer Match Account will become
fully Vested upon completion of two Years of Service.
3.Forfeitures. A Participant who terminates employment with an Employer will
forfeit that percentage of his or her Employer Contribution Accounts (and each
Subaccount) that has not become Vested as of the date of such termination.
Amounts forfeited will revert to the Employers to be used as the Employers
determine in their sole discretion. No Participant or Beneficiary will have any
interest in or claim against any forfeited amounts.
10.PLAN BENEFITS
1.During Employment. Except as expressly provided in Section 10.1.1 with respect
to an unforeseeable emergency and in Section 10.1.2 with respect to In-Service
Distributions, no portion of a Participant's Deferral Account may be distributed
to or for the benefit of the Participant before the Participant's separation of
service from an Employer.
1.Unforeseeable Emergencies. The Vested portion of a Participant's Deferral
Account may be distributed to the Participant before termination of employment
in connection with an




--------------------------------------------------------------------------------




unforeseeable emergency (as defined below). Upon a finding that a Participant
has suffered an unforeseeable emergency, the Committee may, in its sole
discretion, make distributions from the Vested portion of the Participant's
Deferral Account to the extent provided in this Section. An unforeseeable
emergency is a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant's Spouse, or of a
Dependent of the Participant, loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The circumstances
that will constitute an unforeseeable emergency will depend upon the facts of
each case. Examples of what are not considered to be unforeseeable emergencies
include the need to send a Participant's child to college or the desire to
purchase a home. Any such distribution approved by the Committee will be limited
to the amount necessary to meet the emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship.) Such distributions will be paid in a
lump sum and will be charged to the Participant's Deferral Account. A pro rata
portion of such distribution will be treated as a distribution out of each
Subaccount. The Committee may impose such restrictions or additional
requirements with respect to distributions in connection with an unforeseeable
emergency as the Committee determines to be necessary or appropriate to comply
with Treasury Regulations.
2.In-Service Distributions. A Participant will be permitted to receive an
In-Service Distribution from his or her Deferral Account subject to the
following restrictions: An election to receive an In-Service Distribution must
be made at the same time a Participant makes a Participant Deferral Election for
a particular Deferral Period and will relate only to the Annual Subaccount (as
described in Section 7.1.4(a)) corresponding to that Deferral Period. Such
election must specify a distribution date, which may not be earlier than five
years after the first day of the Deferral Period covered by the election. Such
an In-Service Distribution election may be modified (subject to the restrictions
set forth in Section 10.3.5); provided however that any such modification may
not be made less than 12 months prior to the date the In-Service Distribution
was originally scheduled. In-Service Distributions will be made in a lump sum
and will include the Participant's entire Annual Subaccount covered by such
election. If the Participant terminates employment for any reason prior to the
specified In-Service Distribution date, distribution of the Participant's Annual
Subaccount will be made as provided in Section 10.2 in accordance with the
Participant's Form of Benefit Election for the Deferral Period.
2.After Termination of Employment. If a Participant terminates employment with
an Employer for any reason, including death, Corporation will pay to the
Participant (or the Participant's Beneficiary, in case of death) benefits equal
to the Vested balance in the Participant's Deferral Account. Except as provided
below, Plan benefits as a result of death or other termination of employment
will be paid in the form elected by the Participant as provided in Section 10.3.
Notwithstanding a Participant's installment election, if the aggregate balance
of the Participant's Deferral Account is $25,000 or less on the Valuation Date
immediately preceding the date of the Participant's termination of employment,
the entire benefit will be paid in a lump sum within 15 days after the
expiration of six months after the termination date or, in the case of the death
of a Participant while still an employee, within 65 days after the date of
death. If the 15- or 65‑day period for making any payment begins and ends in
different taxable years, neither the Participant nor the Participant's
Beneficiary shall have the right to designate the taxable year in which the
payment will be made.
3.Election of Form of Benefit Payment.
1.Election. Pursuant to forms and procedures prescribed by, or at the direction
of, the Committee, each Participant may, as part of each Participant Deferral
Election for each Deferral Period, elect the form of payment of the
Participant's benefits under the Plan (a "Form of Benefit Election") with
respect to the Participant's Annual Subaccount (as described in
Section 7.1.4(a))




--------------------------------------------------------------------------------




corresponding to that Deferral Period. For each Deferral Period, a Participant
must make a Form of Benefit Election governing the form of payment for the
Participant's entire Annual Subaccount corresponding to that Deferral Period.
2.Available Forms of Payment. The available forms of payment of Plan benefits
are:
(a)A lump sum amount equal to the applicable Vested portion of the Annual
Subaccount; or
(b)Annual installments of the Vested portion of the Annual Subaccount amortized
over a period designated by the Participant of not more than 15 years. Growth
Factor on the unpaid balance will continue to be credited to Subaccounts as
provided in Section 7.4.
3.Default Form of Payment. Plan benefits with respect to an Annual Subaccount
will be payable in a lump sum if no effective Form of Benefit Election is in
effect for that Annual Subaccount at the time the Participant first becomes
entitled to receive payment of all or any portion of the Annual Subaccount.
4.Form of Payment to Beneficiary. A Participant who elects payment in
installments for an Annual Subaccount may also elect whether, in the event of
the Participant's death prior to complete distribution of the Vested portion of
the Participant's Annual Subaccount:
(a)The remaining amount of the Participant's Annual Subaccount is to be paid in
a lump sum to the Beneficiary (in which case payment will be made within 30 days
after the date of death, and if the 30‑day period for making payment begins and
ends in different taxable years, the Participant's Beneficiary shall not have
the right to designate the taxable year in which the payment will be made), or
(b)Installment payments are to be made to the Beneficiary over the elected
installment period (or over the remainder of the period).
Installment payments will be made to the Beneficiary over the elected
installment period (or the remainder of that period) if no effective election
with respect to the form of payment to the Beneficiary is in effect for that
Annual Subaccount at the time of the Participant's death.
5.Changes to Form of Benefit Election. A Participant may amend, revoke, or
replace a Form of Benefit Election for a particular Annual Subaccount, subject
to the following restrictions (unless the Committee expressly waives or modifies
one or more of such restrictions based on the Committee's determination that
such waiver or modification would not result in constructive receipt or cause
the Plan not to meet the requirements of applicable law or Treasury
Regulations):
(a)In no event may a Participant change his or her Form of Benefit Election for
an Annual Subaccount to accelerate the time or schedule of any distribution
under the Plan.
(b)No changes to an existing Form of Benefit Election for an Annual Subaccount
may be made after the Participant (or a Beneficiary) has received or become
entitled to receive any payment of Plan benefits for the Annual Subaccount
covered by that election.
(c)No change to an existing Form of Benefit Election for an Annual Subaccount
may take effect until at least 12 months after the date of such amended Form of
Benefit Election.
(d)With respect to distributions other than distributions upon the death or
Disability of a Participant or distributions under Section 10.1.1, the first
date on which a distribution or installment may be made under the amended Form
of Benefit Election for an Annual Subaccount may not be earlier than five years
after the date the distribution or payment would otherwise have been made.
(e)In no event may a Participant make more than one amendment to a Form of
Benefit Election for any particular Annual Subaccount to delay any distribution
or payment.
(f)The Committee may modify the foregoing restrictions and/or adopt other
restrictions from time to time to provide for efficient administration of the
Plan and to cause




--------------------------------------------------------------------------------




the Plan to comply with applicable law and Treasury Regulations.
4.Lump Sum Payments. For lump sum payments, the balance of a Participant's
Annual Subaccount (and Subaccounts) will be determined pursuant to Section 7.4
as of the last Valuation Date that is at least five business days prior to the
payment date specified in this Section 10.4.
1.Death of Participant. Upon the death of a Participant while the Participant is
still an employee, lump sum payments will be made, as elected by the Participant
in his or her Form of Benefit Election for an Annual Subaccount, either within
65 days after the date of death or, if later and if elected by the Participant
in the Form of Benefit Election, on the first business day of the first calendar
year beginning after the date of death. If the 65‑day period for making any
payment begins and ends in different taxable years, neither the Participant nor
the Participant's Beneficiary shall have the right to designate the taxable year
in which the payment will be made.
2.Other Termination of Employment. In the event of a termination of employment
for any reason other than a Participant's death, lump sum payments will be made,
as elected by the Participant in his or her Form of Benefit Election for an
Annual Subaccount, either within 15 days after the expiration of six months
after the date of the termination of employment or, if later and if elected by
the Participant in the Form of Benefit Election, on the first business day of
the first calendar year beginning after the date of termination. If the 15‑day
period for making any payment begins and ends in different taxable years, the
Participant shall not have the right to designate the taxable year in which the
payment will be made.
3.Limitation. In no event will any lump sum payment that becomes payable in
connection with a Participant's termination of employment be payable sooner than
the earlier of six months after the termination date or the date of the
Participant's death.
5.Installment Payments.
1.Installments. The first installment will be made on the first day of the
seventh calendar month beginning after termination of employment (the "Initial
Installment Date") and on subsequent anniversaries of such date ("Installment
Dates"). The amount of each installment will be equal to the balance of the
Annual Subaccount as of the last Valuation Date that is at least five business
days prior to the Installment Date divided by the number of remaining
installments (including the installment payment being determined).
Example: If a Participant terminated employment on September 20, 2005, and had
elected annual installments over five years, and if the Committee has adopted
daily Valuation Dates, the first installment would be due April 1, 2006, and
would be equal to one-fifth of the balance of the Annual Subaccount on the
March 27, 2006, Valuation Date. The second installment would be due
April 1, 2007, and would be equal to one-fourth of the balance of the Annual
Subaccount on the March 27, 2007, Valuation Date.
2.Limitation. In no event will any installment payments that becomes payable in
connection with a Participant's termination of employment be commenced sooner
than the earlier of six months after the termination date or the date of the
Participant's death.
3.Growth Factor. The Annual Subaccount (and Subaccounts) will continue to accrue
Growth Factor as provided in Section 7.4 until the final installment payment is
made.
6.Payment to Guardian. If a distribution is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment to the guardian, legal
representative, or person having the care and custody of such minor,
incompetent, or person. The Committee may require proof of incompetency,
minority, incapacity, or guardianship as it may deem appropriate prior to
distribution. Such distribution will completely discharge the Committee from all
liability with respect to such benefit.
7.Termination of Employment. For purposes of this Plan, termination of
employment means "separation from service" as such term is defined and
interpreted in Treasury Regulation Section 1.409A-1




--------------------------------------------------------------------------------




(h) or in subsequent regulations or other guidance issued by the Internal
Revenue Service.
11.BENEFICIARY DESIGNATION
1.Beneficiary Designation. Each Participant will have the right, at any time, to
designate one or more persons or an entity as Beneficiary (both primary as well
as secondary) to whom benefits under this Plan will be paid in the event of a
Participant's death prior to complete distribution of the Participant's Deferral
Account. Each Beneficiary designation must be in a written form approved by the
Committee and will be effective only when filed with the Committee during the
Participant's lifetime. Designation by a married Participant of a Beneficiary
other than the Participant's spouse will not be effective unless the spouse
executes a written consent that acknowledges the effect of the designation and
is witnessed by a notary public, or the consent cannot be obtained because the
spouse cannot be located.
2.Amendments. Except as provided below, any nonspousal designation of
Beneficiary may be changed by a Participant without the consent of such
Beneficiary by the filing of a new designation with the Committee. The filing of
an effective new designation will cancel all designations previously filed.
3.Change in Marital Status. If the Participant's marital status changes after
the Participant has designated a Beneficiary, the following provisions will
apply:
1.Unmarried at Designation. If the Participant is married at death but was
unmarried when the designation was made, the designation will be void unless the
spouse has consented to it in the manner prescribed above.
2.Married at Designation but Unmarried at Death. If the Participant is unmarried
at death but was married when the designation was made:
(a)The designation will be void if the spouse was named as Beneficiary.
(b)The designation will remain valid if a nonspouse Beneficiary was named.
3.Different Spouse. If the Participant was married when the designation was made
and is married to a different spouse at death, the designation will be void
unless the new spouse has consented to it in the manner prescribed above.
4.No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided in this Section 11, or if the Beneficiary
designated by a Participant dies before the Participant or before complete
distribution of the Participant's benefits, the Participant's Beneficiary will
be the person in the first of the following classes in which there is a
survivor:
1.Spouse. The Participant's surviving spouse;
2.Children. The Participant's children in equal shares, except that if any of
the children predeceases the Participant but leaves issue surviving, then such
issue will take by right of representation the share the parent would have taken
if living; or
3.Estate. The Participant's estate.
12.ADMINISTRATION
The Plan will be administered by the Committee. The Committee will have the
exclusive authority and responsibility for all matters in connection with the
operation and administration of the Plan, including without limitation the
authority to make, modify, interpret and enforce appropriate rules and
regulations for the administration of the Plan and to decide or resolve any and
all questions regarding the interpretation of Plan provisions. A majority vote
of the Committee members will control any Committee decision. The Committee's
powers and duties include, but are not limited to, the following:
(a)Responsibility for the compilation and maintenance of all records necessary
in connection with the Plan;
(b)Authorizing the payment of all benefits and expenses of the Plan as they
become payable under the Plan; and
(c)Authority to engage such legal, accounting, and other professional services
as it may deem proper.
Decisions by the Committee will be final and binding upon all parties affected
by the Plan, including




--------------------------------------------------------------------------------




Participants and Beneficiaries of Participants.
The Committee may rely on information and recommendations provided by
supervisory management. The Committee may delegate to a subcommittee composed of
less than all Committee members or to supervisory management who are not
Committee members the responsibility for decisions that it may make or actions
that it may take under the terms of the Plan, subject to the Committee's
reserved right to review such decisions or actions and modify them when
necessary or appropriate under the circumstances. The Committee will not allow
any Participant to obtain control over decisions or actions that affect that
Participant's Plan benefits.
13.
MISCELLANEOUS

1.Nonassignability of Benefits. Except as otherwise provided by applicable law,
a Participant's benefits under the Plan, including the right to receive payment
of the Deferral Account or any Subaccount, may not be sold, transferred,
anticipated, assigned, pledged, hypothecated, seized by legal process, subjected
to claims of creditors in any way, or otherwise disposed of.
2.Governing Law. This Plan and any amendments will be construed, administered,
and governed in all respects in accordance with applicable federal law and the
laws of the State of Delaware.
3.No Right of Continued Employment. Nothing in the Plan will confer upon any
person the right to continue in the employ of any Employer or interfere in any
way with the right of any Employer to terminate the person's employment at any
time.
4.Withholding Taxes. The Employers will withhold any taxes required by law to be
withheld in connection with payment of benefits under this Plan. In the event
any Employer will be required to withhold taxes with respect to Employer
Contributions or the accrual of Growth Factor pursuant to the Plan, the Employer
will have the right to require a Participant to reimburse them for any such
taxes.
14.CLAIMS PROCEDURE
1.Following Claims Procedure. Any Participant or Death Beneficiary (a
“Claimant”) may file a claim for benefits under the Plan by following the
procedure set forth in this Section.
2.Authorized Representative. A Claimant may appoint an authorized representative
to represent the Claimant at any stage of the claims procedure. The appointment
is made by a statement in writing naming the person who is to be the Claimant's
authorized representative and signed by the Claimant.
3.Filing Initial Claim. A claim must be filed by personally delivering or
mailing a written communication making the claim for benefits, prepared by
either the Claimant or the Claimant's authorized representative, to the
Committee, which is Plan Administrator for the Plan, for action upon the claim.
4.Denial of Initial Claim.
1.Time Period for Denial Notice.
(a)General. The Committee will make a decision on the claim as soon as
practicable. If the claim is wholly or partially denied, the Committee will,
within a reasonable period of time after receipt of the claim, furnish the
Claimant written or electronic notice setting forth, in a manner calculated to
be understood by the Claimant, the information set forth below. Any electronic
notice must comply with 29 CFR Section 2520.104b‑1(c)(1)(i), (iii), and (iv).
Except as provided in Section 14.4.1(b), in no event may the response to the
initial claim be given more than 90 days after the filing of the claim, unless
special circumstances require an extension of time for processing the claim. If
an extension is required, written notice of the extension must be furnished to
the Claimant prior to the termination of the initial 90‑day period. In no event
may the extension exceed a period of 90 days from the end of the initial
response period. The extension notice must indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the final decision. The time period for providing notice of the decision
on the claim will begin when the claim is filed in accordance with the Plan's
procedures, without regard




--------------------------------------------------------------------------------




to whether all the information necessary to make a decision on the claim
accompanies the filing.
(b)Disability Claims. In the case of a claim for disability benefits, the
Committee must notify the Claimant of a claim denial within a reasonable period
of time, but not later than 45 days after receipt of the claim. This period may
be extended for up to 30 days, provided that the Committee determines that the
extension is necessary due to matters beyond the control of the Committee and
notifies the Claimant, before the end of the initial 45‑day period, of the
circumstances requiring an extension of time and the date by which the Committee
expects to make a decision. If, before the end of the first 30‑day extension
period, the Committee determines that, due to matters beyond the control of the
Committee, a decision cannot be made within that extension period, the period
for making the determination may be extended for up to an additional 30 days,
provided that the Committee notifies the Claimant, before the end of the first
30‑day extension period, of the circumstances requiring the extension and the
date by which the Committee expects to make a decision. In the case of any
extension, the extension notice must specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information, if any, needed to resolve those
issues. If the extension is necessary because the Claimant failed to submit the
information necessary to resolve the claim, the Claimant will be afforded at
least 45 days to provide the specified information, and the period for deciding
the claim will be tolled from the date the extension notice is sent to the
Claimant until the date the Claimant responds to the request for additional
information.
2.Contents of Notice.
(a)General. If the claim is wholly or partially denied, the denial notice must
state:
(i)The specific reason or reasons for the denial;
(ii)Reference to specific provisions of the Plan on which the denial is based;
(iii)A description of any additional material or information necessary for the
Claimant to complete the claim and an explanation of why such material or
information is necessary; and
(iv)An explanation of the claim review procedure and the time limits applicable
to such procedure set forth in this Section 14, including a statement of the
Claimant's right to bring a civil action under ERISA Section 502(a) following a
denial of the claim on review.
(b)Disability Claims. If a claim for disability benefits is denied, the denial
notice must contain the following additional information:
(i)If an internal rule, guideline, protocol, or other similar criterion was
relied on in deciding the claim, the notice must either provide the specific
rule, guideline, protocol, or other similar criterion, or state that the rule,
guideline, protocol, or other similar criterion was relied on in making the
decision and that a copy will be provided free of charge to the Claimant on
request.
(ii)If the claim denial was based on a medical necessity, experimental
treatment, or similar exclusion or limit, the notice must contain either an
explanation of the scientific or clinical judgment for the decision, applying
the terms of the Plan to the Claimant's medical circumstances, or a statement
that such an explanation will be provided free of charge on request.
5.Appeal of Denied Claim.
1.General. If the claim is denied in whole or in part pursuant to Section 14.4,
the Claimant may, within a reasonable period of time, taking into consideration
the nature of the benefit that is the subject of the claim and other attendant
circumstances, file a request with the Committee for a full




--------------------------------------------------------------------------------




and fair review. Except as provided in Section 14.5.2, in no event may the
period for requesting review expire less than 60 days after receipt of written
or electronic notification of denial. If the request for review is not made on a
timely basis, the Claimant will be deemed to have waived the right to review.
The appeal is made by personally delivering or mailing a written request for
review, prepared by either the Claimant or the Claimant's authorized
representative, to the Committee. The Claimant or the Claimant's duly authorized
representative may, at or after the time of making the appeal, review pertinent
documents and submit issues and comments in writing. The Committee's review will
take into account all information submitted by the Claimant relating to the
claim, whether or not such information was submitted or considered in the
initial claim determination. The Claimant will be provided, upon request and
free of charge, reasonable access to, and copies of, information relevant to the
Claimant's claim.
2.Disability Claims. With respect to a request for review of a denied claim for
disability benefits, the following additional requirements will apply:
(a)The Claimant will have at least 180 days after receipt of the notice of
denial to request a review of the claim.
(b)The review of the claim will not afford deference to the initial decision on
the claim, and will be conducted by an appropriate named fiduciary of the Plan
who is neither the individual who made the decision that is the subject of the
appeal, nor a subordinate of such an individual.
(c)If the initial claim denial was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the appropriate named fiduciary will consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment. This health care
professional may not be an individual who was consulted in connection with the
decision that is the subject of the appeal, or a subordinate of such an
individual.
(d)The Committee must identify to the Claimant any medical or vocational experts
whose advice was obtained on behalf of the Plan in connection with the initial
decision on the claim, without regard to whether the advice was relied on in
making the initial decision.
6.Review of Appeal.
1.Time Period for Decision on Review.
(a)General. The Committee will review the appeal and act on the appeal. Except
as provided in Section 14.6.1(b), the decision will be made promptly, and will
not ordinarily be made later than 60 days after the receipt by the Committee of
the written request for review, unless special circumstances require an
extension of time for processing, in which case written notice of the extension
will be furnished the Claimant prior to the commencement of the extension, and
in which case a decision will be rendered as soon as possible but not later than
120 days after the receipt of the request for review. The extension notice must
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the final decision. The time period
within which the Committee must provide notice of the decision on review will
begin when the request for review is filed in accordance with the Plan's
procedures, without regard to whether all the information necessary to make the
decision on review accompanies the filing. If an extension is necessary due to
the Claimant's failure to submit information necessary to resolve the claim, the
period for making a decision on review will be tolled from the date the
extension notice is sent to the Claimant until the date the Claimant responds to
the request for additional information.
(b)Disability Claims. In the case of a claim for disability benefits, the
Committee




--------------------------------------------------------------------------------




must notify the Claimant of the decision on review within a reasonable period of
time, but not later than 45 days after receipt of the request for review, unless
special circumstances (such as the need to hold a hearing) require an extension
of time for processing. If an extension is required, the decision will be made
and furnished to the Claimant not later than 90 days after receipt of the
request for review. The Claimant must be notified in writing of any extension
within 45 days after the request for review was filed. The extension notice must
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the decision on review. If an extension
is necessary due to the Claimant's failure to submit information necessary to
resolve the claim, the period for making a decision on review will be tolled
from the date the extension notice is sent to the Claimant until the date the
Claimant responds to the request for additional information.
2.Content and Form of Notice.
(a)General. The decision on review must be in writing or by electronic
notification and must include specific reasons for the decision, written in a
manner calculated to be understood by the Claimant, and references to the
specific provisions of this Plan on which the decision is based. The decision on
review must inform the Claimant that he or she is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, information
relevant to the claim, and that he or she may bring an action under ERISA
Section 502(a). A copy of the decision on review must be furnished to the
Claimant.
(b)Disability Claims. With respect to claims for disability benefits, the notice
of the decision on review must contain the information described in
Section 14.4.2(b)(i) and 14.4.2(b)(ii) and must include the following statement:
“You and your plan may have other voluntary alternative dispute resolution
options, such as mediation. One way to find out what may be available is to
contact your local U. S. Department of Labor Office and your state insurance
regulatory agency.”
7.Further Review. Any further review, judicial or otherwise, of the decision on
the appeal will be limited to whether, in the particular instance the Committee
acted arbitrarily or capriciously in the exercise of its discretion. In no event
will any such further review, judicial or otherwise, be on a de novo basis as
the Committee has discretionary authority to determine eligibility for benefits
and to construe the terms of this Plan.
8.Consistent Application. The Committee will establish administrative processes
and safeguards to ensure and verify that claim determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated Claimants, as required by applicable law.
15.AMENDMENTS AND TERMINATION
Corporation has the power to terminate this Plan at any time or to amend this
Plan at any time and in any manner that it may deem advisable; provided however
that (a) any such amendment that would materially change the benefits provided
under the Plan will be subject to the prior approval of Corporation's
Compensation Committee, and (b) no amendment will be effective to decrease or
restrict the amount accrued to the date of amendment in any Deferral Account
maintained under the Plan. In the event of termination of the Plan, Participant
Deferral Contributions and Employer Contributions credited and Earnings accrued
pursuant to the Plan prior to the effective date of the termination will
continue to be subject to the provisions of the Plan as if the Plan had not been
terminated.
16.
DEFINITIONS

For purposes of this Plan, capitalized terms not otherwise defined in the Plan
have the following meanings.
"Annual Bonus" means, for each Participant, the amount (if any) payable to the
Participant for a




--------------------------------------------------------------------------------




calendar year under Corporation's Annual Cash Incentive Award Plan, as such plan
or program is amended or modified from time to time.
"Applicable Compensation Limitation" means the annual compensation limit amount
specified in IRC § 401(a)(17), after adjustment as provided in
IRC § 401(a)(17)(B).
"Base Compensation" means regular base salary, excluding: Annual Bonuses;
Employer Contributions under the Plan; other bonuses; noncash fringe benefits;
income or gain from the grant, vesting, or exercise of stock, restricted stock,
or stock options; and employer contributions to any employee pension plan,
welfare benefit plan, or other employee benefit plan, program, or arrangement.
For purposes of the Plan, Base Compensation is determined before deducting from
base salary a Participant's elective pre‑tax contributions to any 401(k) plan or
salary reduction contributions to any cafeteria plan.
"Beneficiary" means the person or persons designated by a Participant as
provided in Section 11 to whom benefits under this Plan will be paid in the
event of a Participant's death prior to complete distribution of the
Participant's Deferral Account.
"Change in Control" means:
(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person") of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of
Corporation (the "Outstanding Corporation Common Stock") or (ii) the combined
voting power of the then outstanding voting securities of Corporation entitled
to vote generally in the election of directors (the "Outstanding Corporation
Voting Securities"); provided, however, that for purposes of this subsection
(a), the following acquisitions will not constitute a Change in Control: (i) any
acquisition directly from Corporation, (ii) any acquisition by Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Corporation or any corporation controlled by Corporation or
(iv) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this definition; or
(b)Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(c)Consummation by Corporation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of
Corporation or the acquisition of assets of another entity (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Corporation or all or
substantially all of Corporation's assets either directly or through one or more
subsidiaries) in




--------------------------------------------------------------------------------




substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (ii) no Person
(excluding any employee benefit plan (or related trust) of Corporation or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)Approval by the shareholders of Corporation of a complete liquidation or
dissolution of Corporation.
"Committee" means a committee of not less than three individuals designated by
Corporation's Chief Executive Officer to administer the Plan. Members of the
Committee may be Participants in the Plan. The initial members of the Committee
on the Effective Date are Curtis M. Stevens, Russell S. Pattee and Andrea L.
Vicino.
"Deferral Account" means the record-keeping account maintained as provided in
Section 7.1 to reflect a Participant's benefits under the Plan. Unless the
context otherwise requires, references to a Participant's Deferral Account
include both the Participant's Participant Deferral Contribution Account and
Employer Contribution Accounts and all Subaccounts of both such Accounts.
"Deferral Period" means a calendar year or, for 2004, the period beginning
October 1, 2004 and ending December 31, 2004. For a Participant who becomes a
Participant after the beginning of a calendar year, the initial Deferral Period
for such Participant will be the portion of such calendar year beginning on the
first day of the first Pay Period beginning at least 30 days after the
individual became a Participant.
"Dependent" means the dependents of a Participant within the meaning of IRC
§ 152(a).
"Disability" A Participant will be deemed to be Disabled for purposes of this
Plan under the following conditions:
(a) The Participant's total and permanent disability has existed for a period of
five consecutive months; and
(b) The Participant's total and permanent disability, together with the period
of its existence, has been substantiated by the Committee on the basis of
medical reports and a Social Security disability award. The Committee will have
the right to require a medical report or reports from a doctor or doctors of its
own selection, but at Corporation's expense.
"Earnings" with respect to a Participant's Deferral Account means the net amount
of Growth Factor credited to the Participant's Deferral Account and Subaccounts
as described in Section 7.2.
"Employers" mean Corporation and any subsidiary or affiliate of Corporation that
is an employer, for income tax purposes, of one or more Participants.
"Employer Contribution" means a contribution by an Employer for a Participant as
described in Section 6.
"Employer Contribution Accounts" means the portions of a Participant's Deferral
Account




--------------------------------------------------------------------------------




attributable to Employer Contributions credited on behalf of the Participant.
References to a Participant's Employer Contribution Accounts include the
Participant's QPSC Account, QPMC Account, and Employer Match Account as
described in Section 7.1.2.
"Employer Match Account" means an Employer Contribution Account as described in
Section 7.1.2 to which Employer Matching Contributions are credited.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Investment Fund" means an investment as described in Section 7.2.3 for the sole
purpose of calculating the Growth Factor to be credited to or charged against a
Participant's Deferral Account. The Committee will designate the Investment
Funds available under the Plan and may add to, subtract from, or otherwise
change the designated available Investment Funds from time to time.
"IRC" means the Internal Revenue Code of 1986, as amended. References to a
particular Section will include any successor section.
"Measurement Period" means the period between any two successive regular or
special Valuation Dates.
"Participant" has the meaning given in Section 4.
"Participant Deferral Contribution" means the portion of a Participant's Base
Compensation and/or Annual Bonus that the Participant elects to defer pursuant
to an Participant Deferral Election as described in Section 5.1 of the Plan.
"Participant Deferral Contribution Account" means the portion of a Participant's
Deferral Account attributable to Participant Deferral Contributions made by the
Participant.
"Participant Deferral Election" means a written election by a Participant for a
Deferral Period in a form prescribed by or at the direction of the Committee, by
which the Participant (a) elects to defer either all or a portion of the
Participant's Base Compensation and/or Annual Bonus for the Deferral Period
pursuant to Section 5.1 of the Plan and (b) specifies a Form of Benefit Election
for the portion of the Participant's Deferral Account attributable to
Participant Deferral Contributions and Employer Contributions, and Earnings
attributable to such contributions for such Deferral Period.
“Pay Period” means the period of service for an Employer for which Base
Compensation is earned and paid under the payroll practices of the Employer.
"QPMC Account" means an Employer Contribution Account as described in
Section 7.1.2 to which Qualified Plan Makeup Credit Employer Contributions are
credited.
"QPSC Account" means an Employer Contribution Account as described in
Section 7.1.2 to which Qualified Plan Supplemental Credit Employer Contributions
are credited.
"Qualified Plan Compensation" for a Participant for a Qualified Plan Year means
the Participant's "Compensation" for such Qualified Plan Year as defined in the
Qualified Plans.
“Qualified Plan Year” means the calendar year.
"Qualified Plans" mean Corporation's Retirement Account Plan and the profit
sharing component of Corporation's Salaried 401(k) and Profit Sharing Plan.
"Reporting Person" means a Participant who is subject to the requirements of
Section 16(a) of the Exchange Act.




--------------------------------------------------------------------------------




"Retirement Age" means age 65, or such other age as is designated by the
Committee.
"Subaccount" means a portion of a Participant's Deferral Account as described in
Section 7.1.4.
"Total Compensation" for a Participant for any Qualified Plan Year means the
Participant's Qualified Plan Compensation for such year, increased by the amount
of the Participant's Annual Deferral Contributions that, but for the
Participant's Participant Deferral Election, would have been paid to the
Participant and included in the Participant's Qualified Plan Compensation for
such Qualified Plan Year.
"Valuation Date" means a date as of which Deferral Accounts and Subaccounts are
determined pursuant to Section 7.4. The last date of each calendar month will be
a regular Valuation Date. For purposes of Section 7.4, the date of any
distribution to a Participant or Beneficiary will be a special Valuation Date
(and will mark the end of a Measurement Period as of such special Valuation
Date). In addition, the Committee may utilize additional special Valuation Dates
(up to a daily valuation basis) to the extent the Committee determines such
special Valuation Dates are necessary or useful.
"Vested" means to become no longer subject to forfeiture pursuant to Section
9.2.
"Years of Service" has the meaning provided for such term for vesting purposes
under the Qualified Plans.




